                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:17-CT-03214-M

 RONALD McCLARY,                                  )
                                                  )
                          Plaintiff,              )
                                                  )
           V.                                     )                     ORDER
                                                  )
 DOCTOR JACKSON, et al.,                          )
                                                  )
                          Defendants.             )



       This cause is before the court on plaintiffs motion for leave [D.E. 45] and defendant's

motion for summary judgment [D.E. 48].        For the reasons discussed below, the court grants in

part plaintiffs motion for leave and grants defendants' motion for summary judgment.

                                        Statement of the Case:

       On September 5, 2017, Ronald McClary, ("plaintiff'), a state inmate proceeding prose and

without prepayment of fees, filed this complaint under 42 U.S.C. § 1983.            [D.E. 1, 2, 11].

Plaintiff generally alleges deliberate indifference to his medical needs, in violation of his Eighth-
                                                                                                 -,
Amendment rights, while he was incarcerated at Maury Correctional Institution ("Maury").         See

Compl. [D.E. 1].    Plaintiff alleges that, after Dr. DeGuehery, his treating physician at Maury,

prescribed Ditropan to treat plaintiffs enlarged prostate, nocturia, and leakage of his overactive

bladder, Dr. Rosemary Jackson ("defendant Jackson"), a physician on the North Carolina

Department of Public Safety ("DPS") Utilization Review ("UR") Board, and J.R. Almondin

("defendant Almondin"), an employee in the Health Services Division, without justification,

denied a UR Board review request to renew plaintiffs Ditropan prescription.       Id. at 5.




          Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 1 of 10
        On May 16, 2018, the court conducted its initial review under 28 U.S.C. § 1915, granted

in part plaintiffs motions to amend his complaint, and allowed the action to proceed agai:µst

defendants Jackson and Almondin.             See Order [D.E. 19].

        On July 24, 2018, DPS informed the court that it had no record of any employee named

Almondin or Almondid.           [D.E. 24].

        On August 27, 2018, the court directed the North Carolina Attorney General to investigate

whether defendant Almondin was a member of any DPS medical committee during the relevant

timerrame, and, if so, to provide the court with either an executed waiver of service or defendant

Almondin's last known address.           Order [D.E. 28].

        On September 21, 2018, defendant Jackson filed an answer [D.E. 30].

        On September 26, 2018, the North Carolina Attorney General filed a response [D.E. 31],

together with the declaration of Linda Ragland, [D.E. 31-1], confirming that a search of DPS

employment records had not identified defendant Almondin or any person with a similar name.

        On October 23, 2018, the court directed plaintiff to show cause why the complaint should

not be dismissed without prejudice as to defendant Almondin due to plaintiffs failure to perfect

service of process on this defendant.         Order [D.E. 36].       Plaintiff filed a response to the order to

show cause.      [D.E. 38].      On December 10, 2018, the court extended until April 11, 2019, the

time for plaintiff to perfect service of process on defendant Almondin.                Order [D.E. 39].

         On April 19, 2019, plaintiff informed the court that discovery had not revealed any

information about defendant Almondin and that defendant Almondin was never served. 1                            See

Mot. [D.E. 45] at 1-2.       This filing also moves the court for leave to introduce evidence to support


1 Because plaintiff has failed to perfect service of process on defendant Almondb:i and the time to do so has passed,
the court DISMISSES WITHOUT PREJUDICE the complaint as to defendant Almondin. See Fed. R. Civ. P. 4(m).
                                                         2




            Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 2 of 10
plaintiffs contention that oxybutynin "may be the most effective drug" for the treatment of-his

condition. 2 Id. at 2-3.

         On May 13, 2019, defendant Jackson filed a motion for summary judgment [D.E. 48], a

memorandum [D.E. 49], a statement of material facts [D.E. 50], and an appendix [D.E. 51].

         Pursuant to Roseboro v. Garrison, 528 F.2d 309,310 (4th Cir. 1975) (per curiam), the court

notified plaintiff about t4e pending motion for summary judgment, the consequences of failing to

respond, and the response deadline. [D.E. 53].

         On May 20, 2019, plaintiff filed an "amended appendix."                  [D.E. 54].

         On May 23, 2019, plaintiff timely filed a response in opposition to the motion to dismiss

[D.E. 55], and a document opposing defendant Jackson's statement of material facts [D.E. 56].

         On January 7, 2020, this case was reassigned to the undersigned judge via a text order.

                                               Statement of Facts:

         The facts are undisputed unless otherwise noted.              Plaintiff has been diagnosed prostatism,

bladder dysfunction, and benign prostatic hypertrophy ("BPH" or "enlarged prostate").                           Def.'s

App. [D.E. 51-1], Jackson Deel. at 111; see [D.E. 55-1] at 30-31.                        Plaintiff was prescribed

Ditropan, a brand name of the medication Oxybutynin. 3                 Def.'s App. [D.E. 51-1], Jackson Deel.

at 111; see [D.E. 55-1] at 30-31; Compl. [D.E. 1] at 5.

         On February 3, 2017, at a DSP Pharmacy and Therapeutics Committee Meeting,

"Oxybutynin was removed from the list of approved formulary medications, as a result of reports


2 The court GRANTS IN PART the motion for leave, Mot. [D.E. 45], to the extent plaintiff seeks to introduce medical
evidence regarding Oxybutynin.

3Defendant Jackson declares that Oxybutynin was prescribed to treat the symptoms of plaintiff's bladder flow
obstruction d1~e to BPH. Def.'s App. [D.E. 51-1], Jackson Deel. at ifl 1. Plaintiff, by contrast, asserts that he has an
overactive bladder, not bladder flow obstruction. See [D.E. 55] at 2; Comp 1. Attach. [D.E. 1-1] at 8, 11.

                                                           3




            Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 3 of 10
in the medical literature of increased risk of incidents of cardiac arrest, and for its abuse potential. ,,4

Id. at ,12; see also Def.'s App. [D.E. 51-3] at 3.

         On May 16, 2017, Dr. DeGuehery, plaintiffs primary care physician at Maury, filed an

UR request to renew plaintiffs Oxybutynin prescription.                 Def.' s App. [D.E. 51-1 ], Jackson Deel.

at ,13; see also Def.'s App. [D.E. 51-4].

         On or about May 26, 2017, defendant Jackson reviewed Dr. DeGuehery's UR request and

referred the request for _a pharmacist's comment.              Def.'s App. [D.E. 51-1], Jackson Deel. at ,13.

The pharmacist's response notes: "Oxybutynin is only FDA approved to treat overactive bladder

or neurogenic bladder.        Oxybutynin is not FDA approved to treat bladder flow obstruction due to

BPH ... I did not see a urology consult in Document Manager recommending treatment with

Oxybutynin."         Id. at ,15; see also Def.'s App. [D.E. 51-4].                    The pharmacist suggested

Tamsulosin(a.k.a. Flomax) and Finasteride as alternative medications.                     Def.'s App. [D.E. 51-1],

Jackson Deel. at ,16; see also Def.'s App. [D.E. 51-4].               Defendant Jackson then returned the UR

request to Dr. DeGuehery with a note stating: "Please see pharmacy comments and consider.

Thanks."      Def.'s App. [D.E. 51-1], Jackson Deel. at ,11; see also Def.'s App. [D.E. 51-4].

         On May 30, 2017, Dr. DeGuehery discontinued plaintiffs Oxybutynin prescription.                            See

Def.'s App. [D.E. 51-1], Jackson Deel. at,17; Def.'s App. [D.E. 51-4].                    Plaintiff then was treated

with Finasteride, Tamsulosin, and Terazosin (a.k.a. Hytrin). 5 [D.E. 55-1] at 7, 9, 15; [D.E. 16-1].



4
  Plaintiff asserts: he received great medical benefit from Oxybutynin with no side effects; he has no history of abusing
Oxybutynin; his November 1, 2017, eco-cardiogram on was normal; and he has no pre-existing heart conditions. See
[D.E. 55] at 3. By contrast, defendant Jackson declares that plaintiff's history of high blood pressure and age-61
years old-are factors that create an elevated risk of cardiac failure with Oxybutynin use, and that she considered these
risk factors in her response to the UR request. Def.'s App. [D.E. 51-1], Jackson Deel. at ,r12.

5
  Plaintiff asserts he experienced negative side effects with Finasteride. Compl. Attach. [D.E. 1-1] at 2-3. The
record also reflects plaintiffs June 2017 refusal to continue treatment with Finasteride. See [D.E. 55-1] at 31.
                                                           4




            Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 4 of 10
                                            Legal Standard:

         Summary judgment is appropriate when, after reviewing the record as a whole, the court

 determines that no genuine issue of material fact exists, and the moving party is entitled to

 judgment as a matter oflaw.       Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 247--48 (1986).        The party seeking summary judgment must initially demonstrate the

 absence of a genuine issue of material fact or the absence of evidence to support the nonmoving

. party's case.   Celotex Corp. v. Catrett, 477 U.S. 317,325 (1986).       Once the moving party has

 met its burden, the nonmoving party may not rest on the allegations or denials in its pleading,

 Anderson, 477 U.S. at 248--49, but "must come forward with specific facts showing that there is a
                                                                       )
 genuine issue for trial."    Matsushita Elec. Indus. Co; v. Zenith Radio Corp., 475 U.S. 574, 587

 (1986) (emphasis and quotation omitted).         A trial court reviewing a motion for summary

 judgment should determine whether a genuine issue of material fact exists for trial.      Anderson,

 477 U.S. at 249.      In making this determination, the court must view the evidence and the

 inferences drawn therefrom in the light most favorable to the nonmoving party.       Scott v. Harris,

 550 U.S. 372, 378 (2007). _

                                              Discussion:

         The Eighth Amendment "prohibits the infliction of 'cruel and unusual punishments' on

 those convicted of crimes." Wilson v. Seiter, 501 U.S. 294, 296-97 (1991) (internal citation

 omitted).    To make out a prima facie case that prison conditions violate the Eighth Amendment,

 "a plaintiff must show both (1) a serious deprivation of a basic human need; and (2) deliberate

 indifference to prison conditions on the part of prison officials." Strickler v. Waters, 989 F.2d

 1375, 1379 (4th Cir. 1993) (quotation omitted).        "[T]he first showing requires the court to


                                                   5




             Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 5 of 10
determine whether the deprivation of the basic human need was objectively sufficiently serious."

Id. (emphasis and quotation omitted). The second showing "requires [the court] to determine

whether subjectively the officials acted with a sufficiently culpable state of mind." Id. (emphasis,

alteration, and quotation omitted). To satisfy the second, subjective showing, a plaintiff must

prove the official acted with deliberate indifference. Id.; see Farmer v. Brennan, 511 U.S. 825,

835 (1994) ("[D]eliberate indifference entails something more than mere negligence ... [but] is

satisfied by something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result.")

       Deliberate indifference to a prisoner's serious medical needs violates the prisoner's Eighth

Amendment rights.     Estelle v. Gamble, 429 U.S. 97, 104 (1976).      When a prisoner alleges that

a prison official denied medical care, the prisoner must show the official knew of and disregarded

an objectively serious condition, known medical need, or substantial risk of serious harm.        See

Scinto v. Stansberry. 841 F.3d 219,225 (4th Cir. 2016); see also Iko v. Shreve, 535 F.3d 225,241

(4th Cir. 2008) (noting a plaintiff "must demonstrate that the officers acted with 'deliberate

indifference' (subjective) to [his] 'serious medical needs' (objective)." (quoting Estelle, 429 U.S.

at 104)).. A prisoner, however, is not entitled _to choose his course of medical treatment.       See

Russell v. Sheffer, 528 F.2d 318, 318-19 (4th Cir. 1975) (per curiam).          Disagreements over

medications and forms of treatment concern medical judgments, not the Eighth Amendment, id.,

and mere negligence in diagnosis or treatment also does not state a constitutional claim, see Estelle,

429 U.S. at 105-06 ("Medical malpractice does not become a constitutional violation merely

because the victim is a prisoner."); Grayson v. Peed, 195 F.3d 692,695 (4th Cir. 1999) ("Deliberate

indifference is a very high standard-a showing of mere negligence will not meet it.").


                                                  6




          Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 6 of 10
       The court presumes, without deciding, that plaintiffs medical condition is sufficiently

serious to satisfy the Eighth Amendment inquiry's objective prong.            See Iko, 535 F.3d at 241;

Strickler, 989 F.2d at 1379.    Plaintiff, however, fails to satisfy the subjective prong of this inquiry.

       Defendant Jackson declares that, in her position as an UR physician, she reviews requests

from primary care physicians for specialized healthcare to include some medications.               Def.'s

App. [D.E. 51-1], Jackson Deel. at ,rs.      However, defendant Jackson neither directs plaintiffs

plan of care nor prescribes his medications.      Id. at ,r9.   The record supports this declaration.

       Although plaintiff contends that Oxybutynin is the most effective drug to treat his particular

bladder condition, see [D.E. 45] at 2, [D.E. 55] at 2, as noted above, after a review of the medical

literature indicating increased risk of cardiac arrest with Oxybutynin use, the DSP Pharmacy and

Therapeutics Committee decided to require UR approval for Oxybutynin prescriptions.                Def 's

App. [D.E. 51-3] at 3; Def.'s App. [D.E. 51-1], Jackson Deel. at 112.             When Dr. DeGuehery

sought UR approval to renew plaintiffs Oxybutynin prescription, defendant Jackson returned the

· request with a note for Dr. DeGuehery to consider the pharmacist's comments recommending

alternative medications.   Def.'s App. [D.E. 51-4].        Dr. DeGuehery then discontinued plaintiffs

Oxybutynin prescription.       Id.   Plaintiffs desire to continue taking Oxybutynin despite these

contrary medical decisions constitutes mere disagreement with his course of medical treatment

that is insufficient for an Eighth Amendment claim.         See Russell, 528 F .2d at 319.

       To the extent plaintiff alleges that defendant)ackson's denial of the Oxybutynin renewal

UR request conflicted with Dr. DeGuehery's medical opinion, see [D.E. 56] at 2-3, disagreement

between medical professionals on the appropriate course of treatment also does not constitute
                                       ,
deliberate indifference.   See United States v. Clawson, 650 F.3d 530, 538 (4th Cir. 2011).


                                                     7




           Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 7 of 10
          To the extent plaintiff contends that defendant Jackson mistakenly relied on the pharmacist,

failed to consult medical literature, and ignored plaintiffs positive results with Oxybutynin, see

[D.E. 55] at 1--4, [D.E. 56] at 1-5, plaintiff alleges at worst, negligent medical care that falls well

short of the "deliberate indifference to a serious medical need" required to establish a valid Eighth

Amendment claim.        See Estelle, 429 U.S. at 105-06; Grayson, 195 F.3d at 695 (4th Cir. 1999).

          Although plaintiff asserts that he experienced dysuria and urinary burning .after his

Oxybutynin prescription was discontinued, see [D.E. 55] at 4, the record reflects that plaintiffs

condition subsequently was treated with other medications.         See [D.E. 55-1] at 7 (Feb. 2018

medical note stating that Finasteride was discontinued with no results), id. at 9 (July 2017 medical

note stating plaintiff discontinued Finasteride), id. at 15 (June 2017 DPS grievance response noting

plaintiffs medication regimen included Terazosin); see also [D.E. 16-1] at 1 (label indicating Dr.

DeGuehery prescribed plaintiff Tainsulosin (a.k.a. Flomax) on March 12, 2018).           Plaintiff also

apparently refused to attend a June 2018 pelvic ultrasound appointment for complaints of polyuria,

nocturia, and dysuria that was UR approved.       See [D.E. 55-1] at 4.   The record does not reflect

that another UR request to resume plaintiffs Oxybutynin prescription was filed, or that defendant

Jackson was aware of, or otherwise responsible for addressing, plaintiffs requests for medications

to treat his ongoing medical concerns.     See Def.'s App. [D.E. 51-1], Jackson Deel. at ,r,r19-20 .

 .,,,,,   In sum, because there is no record evidence that. defendant Jackson knew of and

disregarded plaintiffs serious medical need, or that defendant Jackson acted with the requisite

culpable state of mind, plaintiff fails to satisfy the Eighth Amendment inquiry's subjective prong.

See Jackson v. Lightsey. 775 F.3d 170, 178 (4th Cir. 2014) (noting the Eighth Amendment

inquiry's subjective prong requires proof of "actual subjective knowledge of both the inmate's


                                                   8




             Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 8 of 10
serious medical condition and the excessive risk posed by [the official's] action or inaction."); ·

Scinto, 841 F.3d at 225 (noting "mere '[d]isagreements between an inmate and a physician over

the inmate's proper medical care' are not actionable absent exceptional circumstances." (citation

omitted)); lko, 535 F.3d at 241; Strickler, 989 F.2d at 1379.

       To the extent plaintiff instead contends that defendant Jackson, in her role as an UR

physician, ultimately is responsible for the purported failure of plaintiff's primary care providers

to adequately address plaintiff's ongoing medical issues, section 1983 claims against supervisors

are cognizable when liability is premised upon "a recognition that supervisory indifference or tacit ·

authorization of subordinates' misconduct may be a causative factor in the constitutional injuries

they inflict on those committed to_their care." Slakan v. Porter, 737 F.2d 368,372 (4th Cir. 1984).

Thus, for a supervisory liability claim under section 1983, a plaintiff must establish:

       (1) that the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed "a pervasive and unreasonable risk" of
       constitutional injury to citizens like the plaintiff; (2) that the supervisor's response
       to that knowledge was so inadequate as to show "deliberate indifference to or tacit
       authorization of the alleged offensive practices ..."; and (3) that there was an
       "affirmative causal link" between the supervisor's inaction and the particular
       constitutional injury suffered by the plaintiff.

Shawv. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (quotations omitted). The subordinate's conduct

must be "pervasive," meaning "the conduct is widespread, or at least has been used on several
                                1




different occasions and that the conduct engaged in by the subordinate poses an unreasonable risk

of harm of constitutional injury." Id. (quotation omitted).

       Succinctly stated, plaintiff's contentions, even liberally construed, fail to satisfy the

elements of a supervisory liability claim against defendant Jackson under the governing standard.




                                                  9




          Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 9 of 10
       Accordingly, because no genuine issue of material fact exists, defendant Jackson is entitled -

to judgment as a matter oflaw. See Anderson, 477 U.S. at 249.

       Alternatively, because defendant Jackson is a government official, she is entitled to

qualified immunity :from civil damages so long as her "conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known." Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982).       In other words, a defendant is entitled to qualified

immunity when (1) the plaintiff has not demonstrated a violation of a constitutional right, or (2)

the court concludes that the right at issue was not clearly established at the time of the official's

alleged misconduct. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       Here, because there is no showing that defendant Jackson violated plaintiffs constitutional

rights, defendant Jackson likewise is entitled to a finding of qualified immunity.

                                         · Conclusion:

       For the reasons discussed above, the court: DISMISSES WITHOUT PREJUDICE the

complaint as to defendant Almondin; GRANTS IN PART the motion for leave [D.E. 45];
                                                         ',



GRANTS the motion for summary judgment [D.E. 48]; DISMISSES the complaint; and DIRECTS

the clerk to close the case.

        SO ORDERED, this _i6ay of July 2020. ·



                                                              ~~~:re
                                                                MYEs n ·
                                                              RICHARD E.
                                                              United States District Judge ,




                                                 10




          Case 5:17-ct-03214-M Document 58 Filed 07/16/20 Page 10 of 10
